Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 1 of 31 PageID #: 184



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARILYN MARGULIS and                          )
MAX MARGULIS,                                 )
individually and on behalf of all             )
others similarly situated,                    )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )       No. 4:19-CV-00226-AGF
                                              )
HOMEADVISOR, INC.,                            )
                                              )
and                                           )
                                              )
JOHN DOES 1-10,                               )
                                              )
        Defendants.                           )

                          AMENDED CLASS ACTION COMPLAINT

        Plaintiffs, Marilyn and Max Margulis, individually and on behalf of all others similarly

situated, bring this action against HomeAdvisor, Inc. and others, and state:

                                    NATURE OF THE ACTION
        1.       This class action arises from “home improvement” telemarketing calls made by

or on HomeAdvisor’s behalf to Plaintiffs and other persons who had previously put Defendants

and all other merchants on notice that they did not want such calls, and exercised their right to

prevent such calls, by registering their telephone numbers on the National “Do Not Call” and

Missouri Attorney General’s “Do Not Call” registries.

        2.       Defendants’ conduct violates the Telephone Consumer Protection Act, 47 U.S.C.

§227, et seq. (“ TCPA”), the Federal Communication Commission (FCC) regulations, 47 C.F.R.

§64.1200, and the Missouri anti-telemarketing call laws, Mo. Rev. Stat. § 407.1098, which were

passed for the express purpose of stopping unwanted telemarketing calls.


                                                  1
77146
 Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 2 of 31 PageID #: 185



         3.    Plaintiffs seek statutory damages and injunctive relief under the TCPA for

themselves and a class of similarly-situated persons described below, and under the Missouri

anti-telemarketing laws on behalf of the three classes of similarly-situated persons described

below.

                                 JURISDICTION AND VENUE

         4.    This Court has federal question jurisdiction over the TCPA claims under 28

U.S.C. §1331 and 47 U.S.C. §227, and supplemental jurisdiction over the Missouri state law

claims under 28 U.S.C. §1367(a).

         5.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

District.

                                            PARTIES
         6.     Plaintiff, Marilyn Margulis, is and at all relevant times was a citizen of the state

of Missouri, residing in St. Louis County, MO.

         7.     Plaintiff, Max Margulis is and at all relevant times was a citizen of the state of

Missouri, residing in St. Louis County, MO.

         8.     Defendant, HomeAdvisor, Inc. (hereinafter HomeAdvisor), is a foreign

 corporation located at 14023 Denver West Pkwy, Suite 100, Golden, CO 80401, that is

 registered to do business in Missouri. HomeAdvisor is a limited liability company formed under

 Ohio law, with its principal place of business at 4660 Duke Drive, Suite 300, Mason OH 45040.

 Among other things, HomeAdvisor telemarkets home remodeling services to consumers.

         9.   HomeAdvisor’s telemarketing efforts include making calls, and paying others to

make calls or have calls made, to identify consumers who seek home improvement services, and



                                                 2
77146
    Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 3 of 31 PageID #: 186



then sending those consumers’ contact information to service providers who pay HomeAdvisor a

fee for the information.

         10.   Defendants, John Does 1-10 will be identified through discovery, but are not

presently known.

                   THE TELEPHONE CONSUMER PROTECTION ACT

         11.   In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §227).

         12.   Among other things, the TCPA makes it unlawful to make more than one

telemarketing call within any 12-month period to a person in violation of FCC regulations that

prohibit making any “telephone solicitation” to “[a] residential telephone subscriber who has

registered his or her telephone number on the national do-not-call registry of persons who do not

wish to receive telephone solicitations that is maintained by the Federal Government.” 47 U.S.C.

§64.1200(c)(2); and 47 U.S.C. §227(c)(3)(F) and (c)(5).

         13.   A “telephone solicitation” is “the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or

services.”1




1
  Excepted from the definition of a “telephone solicitation” are calls or messages: (A) to any
person with that person’s prior express invitation or permission, (B) to any person with whom
the caller has an established business relationship, or (C) by a tax exempt nonprofit organization.
47 U.S.C. §227(a)(4). However, any claim of “prior express invitation or permission” to make
such calls to a person “must be evidenced by a signed, written agreement between the consumer
and seller which states that the consumer agrees to be contacted by this seller and includes the
telephone number to which the calls may be placed.” 47 C.F.R. §64.1200(c)(2)(ii).

                                                3
77146
    Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 4 of 31 PageID #: 187



         14.     Under FCC rules, both the entity that makes prohibited telephone calls, and the

entity for whose benefit the calls are made, can be held liable for the calls. In re Dish Network,

LLC, 28 FCC Rcd. 6574, 6585-86 (¶30, ¶32) (2013); In re Dialing Services, LLC, 29 FCC Rcd.

5537, 5542-43 (¶15) (2014).2 As the FCC explains:

         [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
         activities to unsupervised third parties would leave consumers in many cases
         without an effective remedy for telemarketing intrusions. This would particularly
         be so if the telemarketers were judgment proof, unidentifiable, or located outside
         the United States, as is often the case. Even where third-party telemarketers are
         identifiable, solvent, and amenable to judgment limiting liability to the
         telemarketer that physically places the call would make enforcement in many
         cases substantially more expensive and less efficient, since consumers (or law
         enforcement agencies) would be required to sue each marketer separately in order
         to obtain effective relief. As the FTC noted, because “[s]ellers may have
         thousands of ‘independent’ marketers, . . . suing one or a few of them is unlikely
         to make a substantive difference for consumer privacy.

Dish Network, 28 FCC Rcd at 6588 (¶37) (internal citations omitted).

         15.     The FCC also holds an entity that contracts out its telephone marketing “may be

held vicariously liable under federal common law principles of agency for violations of either

section 227(b) or section 227(c) that are committed by third-party telemarketers.” Id at 6574

(¶1).

         16.     For example, a seller is liable for telemarketing calls if the telemarketer “has

apparent (if not actual) authority” to make the calls. Id. at 6586 (¶34). The FCC specifically



2
  According to the FCC, “a person or entity ‘initiates’ a telephone call when it takes the steps
necessary to physically place a telephone call.” Id. Such steps include, but are not limited to: (1)
providing a software platform for making calls; (2) leasing or otherwise securing telephone
connections for making calls; (3) purchasing call lists; (4) providing technical support; (5)
reviewing and/or editing messages; (6) reviewing phone numbers to determine if they are valid;
(7) transmitting the calling party’s number to be displayed by the call recipient's caller
identification services; (8) storing the prerecorded message on a server, or assisting in structuring
the message; (9) playing a recorded message to a called party; (10) detecting whether a call is
answered by a live person or by an answering machine; (11) providing reports of call history,
results, and polling; and (12) dialing telephone numbers.” Id. at 5543-44.

                                                 4
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 5 of 31 PageID #: 188



described when telemarketer has apparent authority to make calls for a seller:

        [A]pparent authority may be supported by evidence that the seller allows the
        outside sales entity access to information and systems that normally would be
        within the seller’s exclusive control, including: access to detailed information
        regarding the nature and pricing of the seller’s products and services or to the
        seller’s customer information. The ability by the outside sales entity to enter
        consumer information into the seller’s sales or customer systems, as well as the
        authority to use the seller’s trade name, trademark and service mark may also be
        relevant. It may also be persuasive that the seller approved, wrote or reviewed the
        outside entity’s telemarketing scripts. Finally, a seller would be responsible under
        the TCPA for the unauthorized conduct of a third-party telemarketer that is
        otherwise authorized to market on the seller’s behalf if the seller knew (or
        reasonably should have known) that the telemarketer was violating the TCPA on
        the seller’s behalf and the seller failed to take effective steps within its power to
        force the telemarketer to cease that conduct.

Dish Network, 28 FCC Rcd at 6592 (¶46).

        17.    Furthermore, FCC “rules generally establish that the party on whose behalf a

solicitation is made bears ultimate responsibility for any violations.” In re Rules & Regs.

Implementing the TCPA, 10 FCC Rcd 12391, 12397 (¶13) (1995). Conversely, the FCC rejects

the assertion that a seller’s liability requires a finding of formal agency and immediate direction

and control over the third-party who placed the telemarketing call. Dish Network, 28 FCC Rcd at

6587, n.107; see also id. at 6586 (¶32) (“the Commission could ultimately decide that ‘on behalf

of’ liability goes beyond agency principles.”).

        18.      Finally, each violation of the TCPA’s do-not-call prohibition renders the caller

or party on whose behalf the call was made liable to the called party for up to $1,500 in statutory

damages per call, plus injunctive relief. 47 U.S.C. §227(c)(5).

                                THE MISSOURI NO CALL LAW

        19.    Similar to the TCPA, Missouri prohibits telephone solicitations to residential

phone subscribers who list their telephone numbers on the Missouri Attorney General’s “no call”

list. Mo. Rev. Stat. § 407.1098 (“No person or entity shall make or cause to be made any


                                                  5
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 6 of 31 PageID #: 189



telephone solicitation to the telephone line of any residential subscriber in this state who has

given notice to the attorney general, in accordance with rules promulgated pursuant to section

407.1101, of such subscriber’s objection to receiving telephone solicitations.”).

        20.     A “telephone solicitation” includes any voice communication “for the purpose of

encouraging the purchase or rental of, or investment in, property, goods or services...” Mo. Rev.

Stat. § 407.1095(3). A “residential subscriber” is “a person who, primarily for personal and

familial use, has subscribed to residential telephone service, wireless service or similar service,

or other persons living or residing with such person.” Mo. Rev. Stat. § 407.1095(2).

        21.     Missouri law also prohibits telephone solicitations to residential subscribers while

knowingly using any method to block or circumvent the subscriber’s caller ID service. Mo. Rev.

Stat. § 407.1104(2) (“No person or entity who makes a telephone solicitation to a residential

subscriber in this state shall knowingly use any method to block or otherwise circumvent any

subscriber’s use of a caller identification service.”).

        22.     A person who receives more than one call violating §407.1098 or §407.1104

within a twelve-month period by or on behalf of the same person or entity may recover up to

$5,000 in statutory damages for each knowing violation, plus injunctive relief. Mo. Rev. Stat.

§407.1107(3).

                           PLAINTIFFS’ FACTUAL ALLEGATIONS

        23.     Plaintiffs are residents of St. Louis County, Missouri, and have residential

telephone service for telephone numbers (636) 536-6446, (636) 812-2131, and (636) 536-6678.

        24.     At all times alleged here, the telephone numbers (636) 536-6446, (636) 812-2131,

(636) 536-6678 were listed on the national “do not call” list.




                                                   6
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 7 of 31 PageID #: 190



        25.     At all times alleged here, the telephone numbers (636) 536-6446, (636) 812-2131,

(636) 536-6678 were listed on the Missouri A.G.’s “no call” list.

        26.     Plaintiffs never gave HomeAdvisor prior express permission or invitation to call

(636) 812-2131.

        27.     Plaintiffs never gave HomeAdvisor prior express permission or invitation to call

(636) 536-6446.

        28.     Plaintiffs never gave HomeAdvisor prior express permission or invitation to call

(636) 536-6678.

        29.     Plaintiffs did not sign a written agreement authorizing advertising or

telemarketing calls to be made to (636) 812-2131 by or on behalf of HomeAdvisor.

        30.     Plaintiffs did not sign a written agreement authorizing advertising or

telemarketing calls to be made to (636) 536-6446 by or on behalf of HomeAdvisor.

        31.     Plaintiffs did not sign a written agreement authorizing advertising or

telemarketing calls to be made to (636) 536-6678 by or on behalf of HomeAdvisor.

        32.     Despite listing their residential telephone numbers on the national and Missouri

do not call lists, and despite not giving HomeAdvisor prior express invitation or permission to

make telemarketing calls to their residential telephone numbers, nearly thirty telemarketing calls

were made to Plaintiffs’ residential telephone numbers by or on behalf of HomeAdvisor between

June and August 2018.

        33.     Plaintiffs did not have an established business relationship with Defendants at the

time of these calls.

        34.     Defendants’ calls harmed Plaintiffs by invading their privacy.




                                                 7
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 8 of 31 PageID #: 191



        35.    Defendants’ calls harmed Plaintiffs by trespassing upon their property interest in

their telephone line.

        36.    Defendants’ calls harmed Plaintiffs by violating their private, substantive rights.

        CALL ONE

        37.    On or about June 29, 2018 at 2:07 p.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 536-6446. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.

        38.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. §227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        39.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        40.    The CallerID transmitted in the call was “536-1091 - UNKNOWN NAME”.

        41.    The number “536-1091” was not assigned to HomeAdvisor and, instead, it was a

disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL TWO

        42.    On or about June 30, 2018 at 3:52 p.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 536-6446. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.




                                                  8
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 9 of 31 PageID #: 192



        43.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        44.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        45.    The CallerID transmitted in the call was “536-6322 - SALON BRANCA”.

        46.    The number “536-6322” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL THREE

        47.    On or about July 4, 2018 at 11:31 a.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        48.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        49.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        50.    The CallerID transmitted in the call was “812-5570 - EXTERNAL CALL”.

        51.    The number “812-5570” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).



                                                 9
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 10 of 31 PageID #: 193



        CALL FOUR

        52.    On or about July 4, 2018 at 12:30 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6446. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        53.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        54.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        55.    The CallerID transmitted in the call was “536-3318 - UNKNOWN NAME”.

        56.    The number “536-3318” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL FIVE

        57.    On or about July 4, 2018 at 4:12 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6446. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        58.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).




                                                10
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 11 of 31 PageID #: 194



        59.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        60.    The CallerID transmitted in the call was “536-1979 - UNKNOWN NAME”.

        61.    The number “536-1979” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL SIX

        62.    On or about July 4, 2018 at 6:58 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        63.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        64.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        65.    The CallerID transmitted in the call was “812-9734 - EXTERNAL CALL”.

        66.    The number “812-9734” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL SEVEN

        67.    On or about July 5, 2018 at 7:27 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by



                                                11
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 12 of 31 PageID #: 195



or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        68.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        69.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        70.    The CallerID transmitted in the call was “812-4323 - EXTERNAL CALL”.

        71.    The number “812-4323” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL EIGHT

        72.    On or about July 6, 2018 at 9:25 a.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6678. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        73.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        74.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        75.    The CallerID transmitted in the call was “536-3748 - UNKNOWN NAME.”



                                                12
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 13 of 31 PageID #: 196



        76.    The number “536-3748” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL NINE

        77.    On or about July 6, 2018 at 10:56 a.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6678. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        78.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        79.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        80.    The CallerID transmitted in the call was “536-6335 - UNKNOWN NAME”.

        81.    The number “536-6335” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL TEN

        82.    On or about July 6, 2018 at 12:58 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6446. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.




                                                13
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 14 of 31 PageID #: 197



        83.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        84.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        85.    The CallerID transmitted in the call was “536-2149 - UNKNOWN NAME.”

        86.    The number “536-2149” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL ELEVEN

        87.    On or about July 6, 2018 at 3:56 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6678. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        88.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        89.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        90.    The CallerID transmitted in the call was “536-1048 - UNKNOWN NAME.”

        91.    The number “536-1048” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).



                                                14
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 15 of 31 PageID #: 198



        CALL TWELVE

        92.    On or about July 6, 2018 at 4:12 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        93.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        94.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        95.    The CallerID transmitted in the call was “812-1947 - EXTERNAL CALL.”

        96.    The number “812-1947” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL THIRTEEN

        97.    On or about July 9, 2018 at 4:10 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6446. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        98.    The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).




                                                15
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 16 of 31 PageID #: 199



        99.    The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        100.   The CallerID transmitted in the call was “536-7707 - HAIR SALOON FOR.”

        101.   The number “536-7707” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL FOURTEEN

        102.   On or about July 9, 2018 at 4:44 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        103.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        104.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        105.   The CallerID transmitted in the call was “812-1649 - DIEBERGS MARKE.”

        106.   The number “812-1649” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL FIFTEEN

        107.   On or about July 9, 2018 at 6:45 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by



                                                16
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 17 of 31 PageID #: 200



or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        108.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        109.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        110.   The CallerID transmitted in the call was “812-1885 - FEDERAL STEEL.”

        111.   The number “812-1885” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL SIXTEEN

        112.   On or about July 11, 2018 at 11:20 a.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 536-6446. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.

        113.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        114.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        115.   The CallerID transmitted in the call was “536-1325 - UNKNOWN NAME.”



                                                 17
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 18 of 31 PageID #: 201



        116.   The number “536-1325” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL SEVENTEEN

        117.   On or about July 11, 2018 at 3:10 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        118.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        119.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        120.   The CallerID transmitted in the call was “812-1386 - DIERBERGS MARKE.”

        121.   The number “812-1386” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. § 407.1104(2).

        CALL EIGHTEEN

        122.   On or about July 11, 2018 at 4:36 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 536-6678. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.




                                                18
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 19 of 31 PageID #: 202



        123.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        124.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        125.   The CallerID transmitted in the call was “536-7890 - UNKNOWN NAME.”

        126.   The number “536-7890” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL NINETEEN

        127.   On or about July 12, 2018 at 12:38 p.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 812-2131. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.

        128.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        129.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        130.   The CallerID transmitted in the call was “812-5161 - EXTERNAL CALL.”

        131.   The number “812-5161” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).



                                                 19
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 20 of 31 PageID #: 203



        CALL TWENTY

        132.   On or about July 12, 2018 at 5:40 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        133.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        134.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        135.   The CallerID transmitted in the call was “812-1837 - BULL MOOSE TUBE.”

        136.   The number “812-1837” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL TWENTY-ONE

        137.   On or about July 13, 2018 at 10:46 a.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 812-2131. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.

        138.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).




                                                 20
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 21 of 31 PageID #: 204



        139.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        140.   The CallerID transmitted in the call was “812-5287 - EXTERNAL CALL.”

        141.   The number “812-5287” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL TWENTY-TWO

        142.   On or about July 14, 2018 at 5:05 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        143.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        144.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        145.   The CallerID transmitted in the call was “812-1934 - EXTERNAL CALL.”

        146.   The number “812-1934” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL TWENTY-THREE

        147.   On or about July 16, 2018 at 3:13 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by



                                                21
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 22 of 31 PageID #: 205



or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        148.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        149.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        150.   The CallerID transmitted in the call was “812-1124 - EXTERNAL CALL.”

        151.   The number “812-1124” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL TWENTY-FOUR

        152.   On or about July 17, 2018 at 3:44 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131. On information and belief, the call was initiated by

or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.

        153.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        154.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        155.   The CallerID transmitted in the call was “812-1460 - DIERBERGS MARKE.”



                                                22
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 23 of 31 PageID #: 206



        156.   The number “812-1460” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL TWENTY-FIVE

        157.   On or about July 18, 2018 at 1:27 p.m., a telephone call was initiated to Plaintiffs’

residential telephone line at (636) 812-2131 by or on behalf of HomeAdvisor for the purpose of

encouraging the purchase or rental of, or investment in, property, goods, or services.

        158.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        159.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        160.   The CallerID transmitted in the call was “1-303-963-7287 - HOME ADVISORS.”

        CALL TWENTY-SIX

        161.   On or about July 20, 2018 at 11:06 a.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 536-6446. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.

        162.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).




                                                 23
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 24 of 31 PageID #: 207



        163.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        164.   The CallerID transmitted in the call was “536-6818 - UNKNOWN NAME.”

        165.   The number “536-6818” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        CALL TWENTY-SEVEN

        166.   On or about August 7, 2018 at 4:32 p.m., a telephone call was initiated to

Plaintiffs’ residential telephone line at (636) 536-6446. On information and belief, the call was

initiated by or on behalf of HomeAdvisor for the purpose of encouraging the purchase or rental

of, or investment in, property, goods, or services.

        167.   The call was made to this telephone number despite Plaintiffs having put the

number on the national do-not-call list, and thus it violated 47 U.S.C. § 227(c)(3)(F) and 47

C.F.R. § 64.1200(c)(2).

        168.   The call was made to this telephone number despite Plaintiffs having put the

number on the Missouri A.G.’s do-not-call list, and thus the call violated Mo. Rev. Stat.

§407.1098.

        169.   The CallerID transmitted in the call was “875-4821 - TEBBE DEBRA.”

        170.   The number “875-4821” is not a number assigned to HomeAdvisor and, instead, it

was a disconnected telephone number. Thus, the call violated Mo. Rev. Stat. §407.1104(2).

        171.   After determining Home Advisor was responsible for the calls, Plaintiff Max

Margulis asked Home Advisor to make the calls stop.




                                                 24
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 25 of 31 PageID #: 208



        172.   On July 30, 2018, Plaintiff Max Margulis received an email from Home Advisor

that stated Home Advisor had put Plaintiffs’ phone numbers, 636-812-2131 and 636-536-6678,

on a “Do Not Call” list, and that apologized for “causing you these issues.” Not long after

receiving this email, the stream of telemarketing calls to Plaintiffs described above stopped.

        173.   Home Advisor ratified the telemarketing calls made on its behalf by knowingly

accepting the benefits of the calls when it accepted the callers’ leads.

                                   CLASS ACTION ALLEGATIONS

        174.     Plaintiffs bring this action individually and on behalf of all other persons

similarly situated pursuant to Federal Rule of Civil Procedure 23.

        175.     Plaintiffs propose the following “National Do Not Call Class” definition, subject

to amendment as appropriate:

        For the time period of February 15, 2015 through the date the Court rules on
        Plaintiffs’ class certification motion, all natural persons within the United States:
        (a) who subscribed to a residential telephone number to which more than one call to
        encourage the purchase or rental of, or investment in, property, goods, or services
        was initiated by or on HomeAdvisor’s behalf within a twelve-month period, (b)
        after the person’s telephone number was listed on the national do-not-call list, and
        (c) for whom HomeAdvisor did not have a contract signed by the person before
        the calls were initiated.

        176.     Plaintiffs propose the following “Missouri Do Not Call Class” definition, subject

to amendment as appropriate:

        For the time period of February 15, 2015 through the date the Court rules on
        Plaintiffs’ class certification motion, all natural persons in Missouri: (a) who
        subscribed to a residential or wireless telephone service to which more than one call
        to encourage the purchase or rental of, or investment in, property, goods, or
        services was initiated by or on HomeAdvisor’s behalf within a twelve-month
        period, (b) after the person’s telephone number was listed on the Missouri A.G.’s
        do-not-call list, and (c) for whom HomeAdvisor did not have a contract signed by
        the person before the calls were initiated.




                                                 25
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 26 of 31 PageID #: 209



        177.     Plaintiffs propose the following “Missouri Caller ID Class” definition, subject to

amendment as appropriate:

        For the time period of February 15, 2015 through the date the Court rules on
        Plaintiffs’ class certification motion, all natural persons in Missouri: (a) who
        subscribed to a residential or wireless telephone service to which more than one call
        to encourage the purchase or rental of, or investment in, property, goods, or
        services was initiated by or on HomeAdvisor’s behalf within a twelve-month
        period, (b) using a method to block or otherwise prevent the called person’s
        “caller ID.”

        178.     Excluded from each class are Defendants, their employees and other agents, any

vendor they used, any entities in which Defendants have a controlling interest, any Judge to

whom this action is assigned, and any member of such Judge’s staff and immediate family.

        179.     Plaintiffs do not know the exact number of class members, but reasonably

believe the class members number, at minimum, in the hundreds or thousands of people.

        180.     Plaintiffs and all class members have been harmed by the acts and invasions of

privacy caused by Home Advisor and its telemarketing agents.

        181.     The joinder of all class members is impracticable due to the size and relatively

modest value of each class member’s individual claim.

        182.     Resolving the claims in a class action will benefit to the parties and the Court by

avoiding the need for multiple identical suits.

        183.     The class members can be identified through records kept by HomeAdvisor

and/or its telemarketing agents or lead generators.

        184.   The class members’ claims present common questions of law or fact, including,

but not limited to:

               a.      Whether the calls at issue qualify as “telephone solicitations” under the

                       TCPA and Missouri law;



                                                  26
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 27 of 31 PageID #: 210



               b.      Whether Defendants’ violations were willful or knowing;

               c.      The appropriate statutory damages per call to award for the violations; and

               d.      Whether Plaintiffs and the class members are entitled to injunctive relief.

        185.   Plaintiffs’ claims are typical of the claims of the class members’ claims because

they received telemarketing calls at their residential phone numbers despite having listed those

telephone numbers on the national and Missouri do-not-call lists, and because the calls employed

a mechanism to defeat their caller ID.

        186.    Plaintiffs will fairly and adequately represent and protect the class members’

interests. Plaintiffs have no interests which are antagonistic to any class member.

        187.    Plaintiffs have retained counsel experienced in handling class action claims

involving violations of consumer protection statutes, including claims under the TCPA.

        188.    A class action is the superior method for fairly and efficiently adjudicating this

controversy.

        189.    The case is manageable as a class action because all class members’ claims are

based on standardized telemarketing call campaigns.

        190.    The class members have no significant interest in individually pursuing their

claims against Defendants because the statutory damages in an individual action are relatively

small, making individual litigation of the claims at issue largely infeasible. Furthermore, the small

potential recovery in any individual litigation is not likely to deter Defendants from engaging in

the same conduct in the future.

        191.    Defendants have acted on grounds generally applicable to the class members,

thereby making final injunctive relief appropriate with respect to the class members as a whole.




                                                 27
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 28 of 31 PageID #: 211



        192.      On information and belief, the TCPA violations alleged herein complained of

are substantially likely to continue in the future in the absence of injunctive relief.

                                         COUNT ONE:
                    LIABILITY FOR CALLS MADE IN VIOLATION OF
                          47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)
                  (On Behalf of Plaintiffs and the National Do Not Call Class)

        193.      Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully stated herein.

        194.      It is a violation of the TCPA to make more than one telephone solicitation by or

on behalf of an entity within a 12-month period to a residential subscriber who has listed their

telephone number on the national do not call registry. 47 U.S.C. § 227(c)(3)(F); 47 C.F.R.

§64.1200(c)(2).

        195.      Plaintiffs and the National Do Not Call Class members are residential

subscribers to whom more than one telephone solicitation was initiated by or on behalf of

HomeAdvisor within a 12-month period after the persons listed their telephone numbers on the

national do not call registry.

        196.      Each such violation renders Defendants liable to Plaintiffs and each National Do

Not Call Class member for up to $1,500.00 in statutory damages, as well as an injunction against

future calls. See 47 U.S.C. §227(c)(5).

                                         COUNT TWO:
                  CALLS MADE IN VIOLATION OF MISSOURI’S NO CALL LAW
                                    Mo. Rev. Stat. 407.1098
                          (On Behalf of the Missouri Do Not Call Class)

        197.      Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully stated herein.




                                                  28
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 29 of 31 PageID #: 212



        198.     It is a violation of Missouri law to make more than one telephone solicitation

within a twelve-month period to a Missouri residential or wireless subscriber who has listed their

telephone number on the Missouri A.G.’s do not call registry. Mo. Rev. Stat. §407.1098.

        199.     Plaintiffs and the Missouri Do Not Call Class members are Missouri residential

or wireless subscribers to whom more than one telephone solicitation was initiated by or on

behalf of HomeAdvisor within a twelve-month period after the persons listed their telephone

numbers on the Missouri A.G.’s do not call registry.

        200.     Each such call violates Mo. Rev. Stat. § 407.1098, rendering Defendants liable

to Plaintiffs and each class member to up to $5,000 in statutory damages per violation. Mo. Rev.

Stat. § 407.1107(3).

        201.     Plaintiff and the Missouri Do Not Call Class members are also entitled to

injunctive relief prohibiting such calls in the future.

                                   COUNT THREE
                 CALLS MADE IN VIOLATION OF MISSOURI’S NO CALL LAW
                                    Mo. Rev. Stat. 407.1098
                       (On Behalf of the Missouri Caller ID Class)

        202.    Plaintiffs incorporate by reference all other paragraphs of this Complaint as if

fully stated herein.

        203.    It is a violation of Missouri law to make more than one telephone solicitation

within a twelve-month period to a Missouri residential or wireless subscriber using a method to

block or otherwise circumvent the called person’s “caller ID” service. Mo. Rev. Stat. §1104(2).

        204.    Plaintiffs and the Missouri Caller ID Class members are Missouri residential or

wireless subscribers to whom more than one telephone solicitation was initiated by or on behalf

of Defendant within a twelve-month period using a method to block or otherwise prevent the

called person’s “caller ID” from identifying the telephone number called from.


                                                  29
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 30 of 31 PageID #: 213



        205.    Each such violation renders Defendants liable to Plaintiffs and each Caller ID

Class Member for up to $5,000 in statutory damages per violation. Mo. Rev. Stat. §407.1107(3).

        206.    Plaintiffs and the Missouri Caller ID Class Members are also entitled to injunctive

relief prohibiting such calls in the future.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs requests that the Court enter judgment in their favor and favor

of the class members, and against Defendants, for:

        a.      Statutory damages of up to $1,500 for each violation of the TCPA;

        b.      Statutory damages of up to $5,000 for each violation of the Missouri No Call

Law;

        c.      An injunction barring future calls violating the law as described above;

        d.      An order certifying this action as a class action under Federal Rules of Civil

Procedure 23, appointing Plaintiffs as representatives of the class members, and appointing their

lawyers as class counsel;

        e.      An award of Plaintiffs’ attorneys’ fees, litigation expenses and costs of suit; and

        f.      Such further and other relief the Court deems reasonable and just.

                                          JURY DEMAND

        Plaintiffs demand a trial by jury.




                                                 30
77146
Case: 4:19-cv-00226-SRC Doc. #: 22 Filed: 06/18/19 Page: 31 of 31 PageID #: 214



                                    Respectfully Submitted,

                                    /s/ Cyrus Dashtaki
                                    Cyrus Dashtaki, #57606MO
                                    Dashtaki Law Firm, LLC
                                    5205 Hampton Avenue
                                    St. Louis, MO 63109
                                    P: (314) 932-7671
                                    F: (314) 932-7672
                                    E-Mail: cyrus@dashtaki.com

                                    Keith J. Keogh
                                    (MOED Bar No. 6257811IL)
                                    Michael Hilicki (pro hac vice to be filed)
                                    (Illinois Bar. No. 6225170)
                                    KEOGH LAW, LTD.
                                    55 W. Monroe St. Ste. 3390
                                    Chicago, IL 60603
                                    (312) 726-1092 / (312) 726-1093
                                    Keith@keoghlaw.com
                                    MHilicki@keoghlaw.com

                                    Attorneys for Plaintiffs




                                      31
77146
